Per Curiam.

Plaintiffs’ cause of action arises “ out of or under the covenants and conditions of ’ ’ the lease. They are, therefore, bound by its terms, one of which waived the right to trial by jury. The fact that the wife was not a party to the lease does not give her any greater rights, particularly in view of the fact that she joined her husband in the action and what*330ever rights she had to use the storage room stemmed from her occupancy of the apartment which was leased to her husband.
The order should be reversed, with $10 costs, and motion granted.
Sheintag, McLaughlin and Hecht, JJ., concur.
Order reversed, etc.